Citation Nr: 1119790	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-48 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression and post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran had active military service from September 1973 to September 1976, December 1978 to December 1985, September 1990 to May 1991, and December 2001 to June 2002.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to service connection for PTSD and depression.

The Veteran testified at a Board hearing at the RO before the undersigned Veteran's Law Judge in March 2011.  A transcript of the hearing is of record.  At the time of the Board hearing, the Veteran submitted additional evidence that had not been considered by the RO, however a remand pursuant to 38 C.F.R. § 20.1304 is not necessary regarding this evidence as the Veteran specifically waived RO jurisdiction of the newly submitted evidence.

The issue has been re-characterized to comport to the evidence of record.  Specifically, the claim of entitlement to service connection for PTSD and depression has been re-characterized pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability, to include PTSD and depression.  At her March 2011 hearing, she testified that her psychiatric problems, including PTSD, are caused by being afraid while she was stationed in Saudi Arabia during Operation Desert Storm and a sexual assault by a fellow serviceman in July 1975.  Additionally, the Veteran's mother testified at her September 2009 decision review officer (DRO) hearing that she noticed her daughter was depressed and quick tempered following her first period of service.  

Establishment for service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

However, during the pendency of this appeal, the provisions of 38 C.F.R. § 3.304 were revised effective July 13, 2010; given that the Veteran's case was pending at the time of the issuance of the revised regulations, such revisions apply.  The revision, in pertinent part, provides as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2009 & 75 Fed. Reg. 39843 (July 13, 2010)).

Additionally, the Board recognizes that the present case falls within the category of situations, to include allegations of personal assault, in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  The amendments to 38 C.F.R. § 3.304(f)(4) noted above reflect a recognition that service records may not contain evidence of personal assault, and that alternative sources may provide credible evidence of an in-service stressor premised on personal assault including, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  See YR v. West, 11 Vet. App. 393, 399 (1998); 38 C.F.R. § 3.304(f)(4).

The Veteran's Form DD-214 for the period of September 1990 to May 1991 indicates that she was recalled in support of Operation Desert Storm, and that although she served in the Navy, she had 8 months of foreign service, but no sea service, during this period.  Her DD-214 for that period notes that her last duty assignment was in Sigonella, Italy, and that her military occupational specialty (MOS) was as a storekeeper.  A Form DD-214 for the period of December 2001 to June 2002 notes that the Veteran had 5 months of foreign service and that her last duty assignment was in Gaeta, Italy.  The Veteran testified that she served in Saudi Arabia during this period, however a thorough review of her personnel records do not indicate that she served anywhere in Southwest Asia and she has no medals or badges indicating that she ever served there.  An October 2004 Vet Center Intake form notes that the Veteran reported that she served in Jetta, Saudi Arabia, with the Cubi Point unit as a storekeeper for 45 days and that although she was not exposed to friendly or hostile fire she was scared and unhappy.  

Because the Veteran's personnel records do not corroborate her claimed service in Saudi Arabia, and to ensure VA has not met its duty to assist the appellant in developing the evidence in support of her claim pursuant to 38 U.S.C.A. § 5103A, this case must be remanded to verify whether the served in Saudi Arabia as she claims during the Persian Gulf War.  

Additionally, a VA examination should be conducted to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD and depression, that is related to a sexual assault and/or fear of hostile military activity during service if such service is verified.  See 38 C.F.R. § 3.159 (c).

The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps, including contacting the U.S. Army and Joint Services Records Research Center(JSRRC) and National Archives/Department of the Navy to obtain additional personnel/deployment records, to determine whether the Veteran served anywhere in Southwest Asia during her periods of active from September 8, 1990 to May 11, 1991, and December 6, 2001 to June 23, 2002.  Note all attempts to obtain this information and all negative responses.  Thereafter make a formal finding as to whether the Veteran served anywhere in Southwest Asia during her periods of active service.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disability.  As to any current psychiatric disability indentified, including PTSD or depression, the examiner is to provide an opinion as to whether it is as likely as not related to service, including a sexual assault during service.  

If, and only if, it is confirmed that the Veteran served in Southwest Asia from September 8, 1990 to May 11, 1991, or December 6, 2001 to June 23, 2002, then the examiner is to provide an opinion as to whether it is as likely as not that any current psychiatric disability indentified, including PTSD or depression, is related to fear of hostile military activity that resulted in the Veteran's having a psychological state of fear, helplessness, or horror.  

Any diagnosis of PTSD must be in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV).

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	

_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


